FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 10, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT


 DEREK RYAN SCHELL,

              Petitioner-Appellant,
                                                       No. 12-6271
 v.
                                                (D.C. No. 5:12-CV-00860-C)
                                                       (W.D. Okla.)
 MARVIN VAUGHN, Warden,

              Respondent-Appellee.



                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY *


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Petitioner-Appellant Derek Ryan Schell, an Oklahoma state prisoner

proceeding pro se, 1 seeks a certificate of appealability (“COA”) to challenge the

district court’s denial of his petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, and also requests court-appointed counsel. For the reasons that follow,




      *
              This order is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
             Because Mr. Schell is proceeding pro se, we afford his filings a
liberal construction. See Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir.
2010); Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
we deny Mr. Schell a COA, deny his motion for appointment of counsel as moot,

and dismiss this matter.

                                          I

      Mr. Schell is serving a sentence of ten years’ imprisonment in the

Oklahoma Department of Corrections (“ODOC”). His confinement is also the

subject of a factually related appeal arising out of the Western District of

Oklahoma, which we will address in a separate order and judgment. In that

appeal (No. 12-6267), Mr. Schell challenges the district court’s dismissal of his

claims brought pursuant to 42 U.S.C. § 1983 against the Director of the ODOC

and various other ODOC employees. See Schell v. Jones, Dist. Ct. No. 5:12-cv-

00866-M, Doc. 1, at 1 (Compl., filed Aug. 10, 2012) (alleging violations of his

Fifth, Eighth, and Fourteenth Amendment rights).

      Shortly before filing his § 1983 lawsuit, Mr. Schell also sought habeas

relief in the Western District of Oklahoma. Specifically, on August 7, 2012, he

filed a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, in order

to challenge the validity of his conviction. In a report and recommendation, the

magistrate judge advised that Mr. Schell’s filing was a “second or successive”

habeas petition over which the district court lacked jurisdiction. Mr. Schell had

filed his first petition for habeas corpus in the Eastern District of Oklahoma on

May 4, 2012, in Cause No. 6:12-cv-00203-JHP-KEW. Accordingly, the

magistrate judge recommended that the district court dismiss Mr. Schell’s

                                         -2-
petition. Over Mr. Schell’s objection, the district court adopted the magistrate

judge’s findings and entered an order of dismissal. Mr. Schell’s timely appeal

followed.

                                          II

      In this appeal, Mr. Schell seeks a COA to challenge the dismissal of the

habeas petition that he filed on August 7, 2012, in the Western District of

Oklahoma. In that petition, among other things, Mr. Schell challenged the

validity of his state-court conviction on several grounds.

                                          A

      “A COA is a jurisdictional prerequisite to our review of a petition for a writ

of habeas corpus.” Allen v. Zavaras, 568 F.3d 1197, 1199 (10th Cir. 2009); see

28 U.S.C. § 2253(c)(1)(A). A COA should issue “only if the applicant has made

a substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2); he can do this by demonstrating “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Dodd v. Trammell, 730 F.3d 1177,

1205 (10th Cir. 2013) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000))

(internal quotation marks omitted).

      An applicant denied habeas relief on procedural grounds “must also show

‘that jurists of reason would find it debatable . . . whether the district court was

                                          -3-
correct in its procedural ruling.’” Coppage v. McKune, 534 F.3d 1279, 1281

(10th Cir. 2008) (omission in original) (quoting Slack, 529 U.S. at 484). “Where

a plain procedural bar is present and the district court is correct to invoke it to

dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petitioner should be allowed to

proceed further.” Slack, 529 U.S. at 484.

                                           B

      Based on these standards and the thorough analysis undertaken by the

district court, we are satisfied that no COA should issue. As the magistrate judge

correctly noted, Mr. Schell has now instituted two § 2254 actions in two different

federal courts—the Eastern and Western Districts of Oklahoma—to challenge the

same state-court conviction. And, in an analysis duly reflecting the operative

filing deadlines, the district court for the Eastern District of Oklahoma dismissed

Mr. Schell’s first petition as time-barred. See Schell v. Vaughn, Dist. Ct. No.

6:12-cv-00203-JHP-KEW, Doc. 23, at 2 (Op. & Order, filed July 11, 2012).

Here, consequently, the district court properly construed Mr. Schell’s filing as a

second or successive habeas petition over which it lacked jurisdiction.

      “The filing of a second or successive § 2254 application is tightly

constrained by the provisions of AEDPA.” Case v. Hatch, 731 F.3d 1015, 1026

(10th Cir.), cert. denied, --- U.S. ----, 134 S. Ct. 269 (2013). Notably, “[b]efore a

second or successive [§ 2254] application . . . is filed in the district court, the

                                          -4-
applicant shall move in the appropriate court of appeals for an order authorizing

the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A); accord

Case, 731 F.3d at 1026. If the petitioner does not heed this statutory directive,

the district court has no jurisdiction to consider his second or successive filing.

See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Mr. Schell

did not obtain authorization from our court to file this second or successive

petition in the Western District of Oklahoma; therefore, unless it was obliged to

do so by 28 U.S.C. § 1631, the district court committed no error in dismissing Mr.

Schell’s second or successive habeas petition for lack of jurisdiction. We

conclude that § 1631 offered no succor to Mr. Schell.

       Section 1631 permits the transfer of unauthorized second or successive

habeas petitions to this court if it is in the interest of justice to do so. See In re

Rains, 659 F.3d 1274, 1275 (10th Cir. 2011) (per curiam); Cline, 531 F.3d at

1251–52. In Cline, we provided factors to guide the interest-of-justice inquiry:

“whether the claims would be time barred if filed anew . . . , whether the claims

alleged are likely to have merit, and whether the claims were filed in good faith

or if, on the other hand, it was clear at the time of filing that the court lacked the

requisite jurisdiction.” 531 F.3d at 1251. Applying the Cline test to Mr. Schell’s

filing demonstrates that the district court did not err in failing to grant an interest-

of-justice transfer under § 1631. For the reasons explicated by the district court,

Mr. Schell’s second petition was clearly time-barred—filed almost fifteen months

                                            -5-
after the limitations period expired in May 2011. Guided by Cline, we thus agree

with the district court’s decision not to transfer his petition.

      Mr. Schell advances no reasoned arguments for why—notwithstanding his

procedural error of filing a second or successive habeas petition without prior

authorization—a COA should issue. We therefore discern no basis for upsetting

the sound judgment of the district court. We conclude that no reasonable jurist

could debate the correctness of the district court’s dismissal of Mr. Schell’s

petition on procedural grounds, nor find that the petition presented any issues that

“were adequate to deserve encouragement to proceed further.” Slack, 529 U.S. at

484 (internal quotation marks omitted). Consequently, Mr. Schell is not entitled

to a COA.

                                           III

      For the foregoing reasons, we deny a COA and dismiss the matter;

accordingly, we deny Mr. Schell’s motion for appointment of counsel as moot. 2


                                                 Entered for the Court



                                                 JEROME A. HOLMES
                                                 Circuit Judge


      2
            Mr. Schell filed a motion in our court in January 2013 to proceed in
forma pauperis on appeal in this matter. However, the full appellate filing fee
already had been paid on Mr. Schell’s behalf in November 2012. Accordingly,
we dismiss this pending motion as moot.

                                           -6-